

115 S321 IS: To amend the Internal Revenue Code of 1986 to exempt amounts paid for aircraft management services from the excise taxes imposed on transportation by air.
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 321IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt amounts paid for aircraft management services
			 from the excise taxes imposed on transportation by air.
	
		1.Amounts paid for aircraft management services
 (a)In generalSubsection (e) of section 4261 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Amounts paid for aircraft management services
 (A)In generalNo tax shall be imposed by this section or section 4271 on any amounts paid by an aircraft owner for aircraft management services related to—
 (i)maintenance and support of the aircraft owner’s aircraft, or (ii)flights on the aircraft owner’s aircraft.
 (B)Aircraft management servicesFor purposes of subparagraph (A), the term aircraft management services includes— (i)assisting an aircraft owner with administrative and support services, such as scheduling, flight planning, and weather forecasting,
 (ii)obtaining insurance, (iii)maintenance, storage and fueling of aircraft,
 (iv)hiring, training, and provision of pilots and crew,
 (v)establishing and complying with safety standards, and
 (vi)such other services as are necessary to support flights operated by an aircraft owner.
							(C)Lessee treated as aircraft owner
 (i)In generalFor purposes of this paragraph, the term aircraft owner includes a person who leases the aircraft other than under a disqualified lease. (ii)Disqualified leaseFor purposes of clause (i), the term disqualified lease means a lease from a person providing aircraft management services with respect to such aircraft (or a related person (within the meaning of section 465(b)(3)(C)) to the person providing such services), if such lease is for a term of 31 days or less.
 (D)Pro rata allocationIn the case of amounts paid to any person which (but for this subsection) are subject to the tax imposed by subsection (a), a portion of which consists of amounts described in subparagraph (A), this paragraph shall apply on a pro rata basis only to the portion which consists of amounts described in such subparagraph..
 (b)Effective dateThe amendment made by this section shall apply to amounts paid after the date of the enactment of this Act.